          Case 2:18-cv-00971-GMN-GWF Document 20 Filed 03/01/19 Page 1 of 3




 1   NICHOLAS A. TRUTANICH, NSBN 13644
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                        DISTRICT OF NEVADA

12   JENAIL H. NEWTON,                              )
                                                    )   Case No. 2:18-cv-00971-GMN-GWF
13                         Plaintiff,               )
                                                    )
14          v.                                      )   JOINT STIPULATION AND [PROPOSED]
                                                    )   ORDER FOR EXTENSION OF TIME TO
15   NANCY A. BERRYHILL,                            )   RESPOND TO PLAINTIFF’S MOTION FOR
     Acting Commissioner of Social Security,        )   REVERSAL/REMAND.
16                                                  )
                           Defendant.               )   (Second Request)
17          .
18          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
19
     the time for Defendant to file her response to Plaintiff’s Motion for Reversal/Remand be extended
20
     from March 1, 2019 to April 1, 2019. This is Defendant’s second request for extension. Good cause
21
     exists to grant Defendant’s request for extension. Counsel for Defendant was recently out of the office
22

23   on bereavement leave for funeral and prayer services following the death of her aunt. Counsel for

24   Defendant also has over 80+ active matters that require two or more dispositive motions per week

25   until mid-March. For example, Counsel has over 22 dispositive motions due in March. Due to
26
     unexpected leave and heavy workload, Counsel for Defendant respectfully requests additional time to


                                                        -1-
           Case 2:18-cv-00971-GMN-GWF Document 20 Filed 03/01/19 Page 2 of 3




 1   respond to the issues raised in Plaintiff’s Motion. Defendant apologizes for the belated request for
 2   extension, but had personal family emergency and sought and filed an extension of time as soon as
 3
     reasonably practicable. The parties further stipulate that the Court’s Scheduling Order shall be
 4
     modified accordingly.
 5
                                                  Respectfully submitted,
 6

 7   Dated: March 1, 2019                         /s/ Joshua Harris
                                                  (*as authorized by email on February 28, 2019)
 8                                                JOSHUA HARRIS
                                                  Attorney for Plaintiff
 9

10

11   Dated: March 1, 2019                         NICHOLAS A. TRUTANICH
                                                  United States Attorney
12                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
13                                                Social Security Administration
14

15                                         By     /s/ Tina L. Naicker
                                                  TINA L. NAICKER
16                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
17
                                                    ORDER
18

19   APPROVED AND SO ORDERED:

20
     DATED:_______________________
             March 4, 2019                        _____________________________________
21                                                THE HONORABLE GEORGE W. FOLEY, JR.
                                                  UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26


                                                       -2-
